            Case 1:19-cv-00496-LJO-EPG Document 15 Filed 11/18/19 Page 1 of 2



 1
 2
 3
 4
 5
 6                                UNITED STATES DISTRICT COURT
 7                               EASTERN DISTRICT OF CALIFORNIA
 8
 9   MICHAEL N. ANHAR,                             Case No. 1:19-cv-00496-LJO-EPG
10                  Plaintiff,                     ORDER FINDING THE
                                                   COMPLAINT APPROPRIATE FOR
11          v.                                     SERVICE AND FORWARDING
                                                   SERVICE DOCUMENTS TO
12   CITIBANK, N.A.,                               PLAINTIFF FOR COMPLETION
                                                   AND RETURN
13                  Defendant.
                                                   (ECF Nos. 11, 14)
14
                                                   THIRTY (30) DAY DEADLINE
15
16          Plaintiff, Michael N. Anhar, is proceeding pro se and in forma pauperis in this action
17   against Defendant, Citibank, N.A., for breach of contract, violations of the Truth in Lending
18   Act, and violations of the Fair Credit Billing Act. On September 24, 2019, the undersigned
19   entered findings and recommendations recommending that all claims in the action be dismissed
20   except the following: civil violations of the Truth in Lending Act, civil violations of the Fair
21   Credit Billing Act, and state law breach of contract. (ECF No. 11.)
22          On November 13, 2019, the assigned district judge, Chief District Judge Lawrence J.
23   O’Neill, adopted the findings and recommendations in full. (ECF No. 14.) Therefore, the Court
24   finds that Plaintiff’s complaint is appropriate for service of process.
25          Accordingly, it is HEREBY ORDERED that:
26               1. Service is appropriate for the following defendant:
27                  a. Citibank, N.A.;
28               2. The Clerk of Court shall SEND Plaintiff two (2) USM-285 forms, two (2)

                                                      1
          Case 1:19-cv-00496-LJO-EPG Document 15 Filed 11/18/19 Page 2 of 2



 1                 summons, a Notice of Submission of Documents form, an instruction sheet, and
 2                 a copy of the Complaint filed on April 17, 2019 (ECF No. 1);
 3              3. Within thirty (30) days from the date of service of this order, Plaintiff shall
 4                 complete the attached Notice of Submission of Documents and submit the
 5                 completed Notice to the Court with the following documents:
 6                 a.    Two completed USM-285 forms (one for delivery to an agent of the
 7                       corporation and one for mailing to the corporation);
 8                 b.    Two completed summons for Citibank, N.A.;
 9                 c.    Three (3) copies of the endorsed Complaint;
10              4. Plaintiff need not attempt service on the defendant(s) and need not request
11                 waiver of service. Upon receipt of the above-described documents, the Court
12                 will direct the United States Marshals Service to serve the above-named
13                 defendant pursuant to Federal Rule of Civil Procedure 4 without payment of
14                 costs; and
15              5. Failure to comply with this order may result in the dismissal of this action.
16
     IT IS SO ORDERED.
17
18
       Dated:     November 15, 2019                            /s/
19                                                       UNITED STATES MAGISTRATE JUDGE

20
21
22
23
24
25
26
27
28

                                                     2
